DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 09/20/2021 has been received and entered.  Currently Claims 1-3, 5-9, 11-15 and 17-25 are pending.

Response to Arguments
Applicant argues on page 9 of applicant’s remarks that the Applied Art does not teach or suggest “receiving, from a first entity, a publication request to determine whether a first topic requires encryption for storage in a message queuing system, the first topic being associated with a first message; responsive to receiving the publication request, determining the first topic requires a first encryption level for storage in a message queuing system according to a topic-based encryption policy” as recited in the amended claims.
The examiner respectfully disagrees.  Liao teaches receiving a request to publish a message for a topic and determining whether the message requires encryption based on the privacy policy for the topic ([0024], [0034]).  In an analogous art, Egorov teaches sending encrypted message to queueing system ([0018], [0044], [0077], [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith in view of Liao with the teachings of Egorov to include storing messages in a queuing system because the results would have been predictable and resulted in messages being published and saved in the broker system before being sent to subscribers.  Therefore, Liao in view of Egorov teaches limitations of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12-13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US2019/0044939 hereinafter referred to as Smith, in view of Liao et al. US2010/0067695 hereinafter referred to as Liao, and Egorov et al. US2018/0254892 hereinafter referred to as Egorov.
As per claim 1, Smith teaches a computer-implemented method comprising: providing to a first entity an encryption key for encrypting the first message according to the first encryption level to produce a first encrypted message (Smith paragraph [0063], [0073], provide key to publisher); 
receiving from a second entity a topic request for messages associated with the first topic including the first encrypted message (Smith paragraph [0073]-[0074], subscriber subscribes to topic which includes the encrypted message); 
identifying a decryption key corresponding to the first encrypted message associated with the first topic according to the topic- based encryption policy (Smith paragraph [0047], [0066], [0073]-[0074], identify the required decryption key); and
 sending to the second entity the first encrypted message for decryption by the second entity using the decryption key (Smith paragraph [0074], subscriber receives the encrypted message and receives the decryption key and decrypts the message with the received key).  
Smith does not explicitly disclose receiving, from a first entity, a publication request to determine whether a first topic requires encryption for storage, the first topic being associated with a first message; 
responsive to receiving the publication request, determining the first topic requires a first encryption level for storage according to a topic-based encryption policy.
Liao teaches receiving, from a first entity, a publication request to determine whether a first topic requires encryption for storage, the first topic being associated with a first message (Liao paragraph 
responsive to receiving the publication request, determining the first topic requires a first encryption level for storage according to a topic-based encryption policy (Liao paragraph [0024], [0034], receiving a request to publish a message for a topic.  Determining the message requires encryption based on the privacy policy for the topic).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith with the teachings of Liao to include determining if messages require encryption based on encryption policy in order to provide different encryption/privacy levels for messages such that only those messages that require encryption are encrypted and other messages are sent in the clear.
Smith in view of Liao does not explicitly disclose storage in a message queuing system;
storing first encrypted message in the message queuing system according to first topic.
Egorov teaches storage in a message queuing system (Egorov paragraph [0018], [0044], [0077], [0095], sending encrypted message to queuing system);
storing first encrypted message in the message queuing system according to first topic (Egorov paragraph [0018], [0044], [0077], [0095], sending encrypted message to queuing system).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith in view of Liao with the teachings of Egorov to include storing messages in a queuing system because the results would have been predictable and resulted in messages being published and saved in the broker system before being sent to subscribers.

As per claim 6, Smith in view of Liao and Egorov teaches the computer-implemented method of claim 1, wherein the decryption key is assigned to the first topic by the topic-based encryption policy (Smith paragraph [0047], [0066], [0073]-[0074], decryption key for topic; Liao paragraph [0034]).  

As per claims 7, 12-13 and 18, the claims claim a computer program product and a system essentially corresponding to the method claims 1 and 6 above, and they are rejected, at least for the same reasons.

As per claim 19, Smith teaches a computer-implemented method comprising: encrypting, by the producer, the first message according to the first encryption level to produce an encrypted message (Smith paragraph [0063], [0073], publisher encrypts message); 
receiving from a consumer a subscription for messages associated with the first topic including the first message (Smith paragraph [0073]-[0074], subscriber subscribes to topic which includes the encrypted message); 
identifying, by the consumer, a decryption key corresponding to the encrypted message according to the topic-based encryption policy with reference to the first topic (Smith paragraph [0047], [0066], [0073]-[0074], identify the required decryption key); and 
decrypting, by the consumer, the encrypted message with the decryption key to reproduce the first message (Smith paragraph [0074], subscriber receives the encrypted message and receives the decryption key and decrypts the message with the received key).  
Smith does not explicitly disclose determining, a first topic associated with a first message requires a first encryption level by reference to a topic-based encryption policy.
Liao teaches determining, a first topic associated with a first message requires a first encryption level by reference to a topic-based encryption policy (Liao paragraph [0034], determining a message requires encryption based on the privacy policy for the topic).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith with the teachings of Liao to include determining if messages require encryption based on encryption policy in order to provide different encryption/privacy levels for messages such that only those messages that require encryption are encrypted and other messages are sent in the clear.
Smith in view of Liao does not explicitly disclose storing encrypted message in a message queuing system according to first topic.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith in view of Liao with the teachings of Egorov to include storing messages in a queuing system because the results would have been predictable and resulted in messages being published and saved in the broker system before being sent to subscribers.

As per claim 20, Smith in view of Liao and Egorov teaches the computer-implemented method of claim 19, further comprising: receiving the first message associated with the first topic from the producer (Smith paragraph [0073]-[0074], publisher securely publishes message and subscriber subscribes to topic and receives the message).  

As per claim 21, Smith in view of Liao and Egorov teaches the computer-implemented method of claim 19, wherein the message queueing system is a Kafka system (Egorov paragraph [0039], [0044], kafka).  

As per claim 22, Smith in view of Liao and Egorov teaches the computer-implemented method of claim 19, wherein identifying the decryption key includes: referring to the topic-based encryption policy to determine whether the subscription for messages associated with the first topic includes encrypted messages (Smith paragraph [0047], [0066], [0073]-[0074], identify the required decryption key for the encrypted message; Liao paragraph [0034]).  

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Liao and Egorov, and further in view of Kohno et al. US2013/0198522 hereinafter referred to as Kohno.
As per claim 2, Smith in view of Liao and Egorov teaches the computer-implemented method of claim 1, the providing to the first entity the encryption key for producing the first encrypted message and 
Smith in view of Liao and Egorov does not explicitly disclose further comprising: recording to a logging system a providing to an entity a key.  
Kohno teaches further comprising: recording to a logging system a providing to an entity a key (Kohno paragraph [0008], [0011], [0050], transmitting the key and logging the key request).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith in view of Liao and Egorov with the teachings of Kohno to include transmitting a key and logging the key request in order to provide logging of key transactions for future audit purposes.

As per claims 8 and 14, the claims claim a computer program product and a system essentially corresponding to the method claim 2 above, and they are rejected, at least for the same reasons.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Liao, Egorov and Kohno, and further in view of Zhang et al. US2015/0249681 hereinafter referred to as Zhang.
As per claim 3, Smith in view of Liao, Egorov and Kohno teaches the computer-implemented method of claim 2, the topic-based encryption policy (Smith paragraph [0047], [0066], [0073]-[0074]; Liao paragraph [0034]).
Smith in view of Liao, Egorov and Kohno does not explicitly disclose further comprising: responsive to an update to policy, recording the update to logging system.  
Zhang teaches further comprising: responsive to an update to policy, recording the update to logging system (Zhang paragraph [0079], [0084], updating policy and recording the update such as update status).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith in view of Liao, Egorov and Kohno with the 

As per claims 9 and 15, the claims claim a computer program product and a system essentially corresponding to the method claim 3 above, and they are rejected, at least for the same reasons.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Liao and Egorov, and further in view of Zhang et al. US2019/0394175 hereinafter referred to as Zhang ‘175.
As per claim 5, Smith in view of Liao and Egorov teaches the computer-implemented method of claim 1, further comprising: the second entity including assigning authenticating credentials to the second entity (Smith paragraph [0073]-[0074]; Egorov paragraph [0092], subscriber credentials); and 
the topic request is received when the second entity subscribes to the first topic via subscription account (Smith paragraph [0073]-[0074], subscribe to topic; Egorov paragraph [0092]).  
Smith in view of Liao and Egorov does not explicitly disclose establishing a subscription account for second entity.
Zhang ‘175 teaches establishing a subscription account for second entity (Zhang ‘175 paragraph [0028], [0088], [0173], [0188], subscriber register with system).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith in view of Liao and Egorov with the teachings of Zhang ‘175 to include registering subscribers to the system because the results would have been predictable and resulted in establishing subscription accounts for subscribers in the system. 

As per claims 11 and 17, the claims claim a computer program product and a system essentially corresponding to the method claim 5 above, and they are rejected, at least for the same reasons.

Allowable Subject Matter
s 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HENRY TSANG/Primary Examiner, Art Unit 2495